This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 VICTOR LEE,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 32,097

 5 NEW MEXICO TAXATION AND
 6 REVENUE DEPARTMENT,

 7          Respondent-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Thomas J. Hynes, District Judge


10 Victor Lee
11 Shiprock, NM

12 Pro Se Appellee

13   Gary K. King, Attorney General
14   Taxation and Revenue Department
15   Peter Breen, Special Assistant Attorney General
16   Santa Fe, NM

17 for Appellant
1                          MEMORANDUM OPINION

2 KENNEDY, Judge.

3       Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary reversal has been filed, and the time for doing

5 so has expired.

6       REVERSED.

7       IT IS SO ORDERED.



8                                             _______________________________
9                                             RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 ___________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________
14 JONATHAN B. SUTIN, Judge




                                          2